Citation Nr: 9909175	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-33 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to 
September 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


REMAND

Prior to the veteran's death in May 1997, service connection 
had been granted for residuals of a gunshot wound to the 
right flank, Muscle Group XVI, with scars and osseous 
deformity of the right border of the iliac spine of the 
pelvis.  A 10 percent disability rating was in effect.  
Service connection had also been granted for residuals of a 
gunshot wound to the right hand, Muscle Group IX, with scars, 
and a 10 percent disability rating had been assigned.  The 
veteran's death certificate lists myocardial infarction as 
the immediate cause of death.  Chronic obstructive pulmonary 
disease and spinal stenosis were listed as other significant 
conditions contributing to death but not related to the 
immediate cause.  A lumbar laminectomy had been performed in 
connection with the veteran's spinal stenosis in May 1997, 
two weeks prior to the veteran's death.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1998).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The appellant has submitted correspondence from two of the 
veteran's treating physicians which speaks to a nexus, or 
link, between the veteran's service-connected residuals of a 
gunshot wound to the right flank, Muscle Group XVI, and his 
death.  See Caluza v. Brown, 7 Vet. App. 498 (1994).  
Although the Board recognizes the attenuated nature of the 
medical opinions, it is difficult to conclude at this 
preliminary juncture that the claim is clearly implausible.  
Here, the record reflects one opinion that the veteran's 
service-connected "gunshot wound to the hip" affected his 
gait and "indirectly related to a degree" to the veteran's 
back problems.  In tandem, then, the other opinion states 
that were it not for the veteran's "wartime back problems," 
he would not have needed back surgery, and he would not have 
died from complications of that surgery.  The Board stresses 
that the medical nature of this matter is not within the 
Board's purview to address and decide, absent additional 
clinical evidence and opinion.

In light of the above and pursuant to VA's duty to assist the 
appellant in development of facts pertinent to her claim, the 
issue of entitlement to service connection for the cause of 
the veteran's death will not be decided pending a REMAND for 
the following actions:

1.  After any necessary information and 
authorization are obtained from the 
appellant, copies of the medical records 
concerning the veteran's last illness, in 
May 1997, should be obtained by the RO 
and incorporated into the claims file.  
The RO should also attempt to obtain 
copies of any medical records, VA or 
private, inpatient or outpatient, 
associated with the veteran's spinal 
stenosis (back disorder).  Such records 
should also be incorporated into the 
claims file.

2.  Upon receipt of the records 
designated above, particularly those 
relating to the veteran's last illness, 
the RO should forward the veteran's 
entire claims file to an appropriate 
medical specialist for review.  Upon 
review of the evidence contained therein, 
the specialist should offer an opinion 
(whether it is at least as likely as not) 
as to the relationship, if any, between 
the veteran's service-connected residuals 
of a gunshot wound to the right flank, 
Muscle Group XVI, with scars and osseous 
deformity of the right border of the 
iliac spine of the pelvis, and his 
nonservice-connected spinal stenosis 
(back disorder).  The specialist should 
also offer an opinion (again, whether it 
is at least as likely as not) as to the 
relationship, if any, between the 
veteran's death from myocardial 
infarction and his service-connected 
disability.

3.  The RO should carefully review the 
specialist's report to ensure that it is 
in complete compliance with this remand, 
including all requested opinions.  If 
not, the report should be returned to the 
specialist for corrective action.

4.  The RO should then review the 
appellant's claim and consider all 
pertinent law and regulation, in light of 
the specialist's report.  If the 
appellant's claim remains in a denied 
status, she and her representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of action taken on the 
appellant's claim and the reasons and 
bases for such action.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the 
appellant until she is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
